TYSON, Judge.
Jeremiah James appeals from the denial of his petition seeking relief under Rule 20.1, Alabama Temporary Rules of Criminal Procedure. The petition was denied by the Circuit Court of Jefferson County on April 29, 1988, without conducting an evi-dentiary hearing thereon.
The appellant avers that he was convicted on a plea of guilty to a charge of forgery in the first degree on November 30, 1979. He states that he was coerced or intimidated into pleading guilty through trial counsel.
He states that he was not informed at the time he entered his plea of guilty of the minimum or maximum range of punishment, nor did he know the nature of the charge against him. He states that he was sentenced to two years’ imprisonment without being advised as to the consequences of his plea of guilty.
Moreover, he avers that he was inadequately and ineffectively represented by counsel at trial, inasmuch as he was not advised of his right to appeal.
The State of Alabama, through its attorney general, has filed a motion to remand this cause for further proceedings in circuit court.
This court is of the opinion that the motion is well taken and the cause is, hereby, remanded to circuit court with instructions to appoint counsel in behalf of the appellant and to conduct an evidentiary hearing on the merits of the appellant’s allegations. Following such hearing, a due return shall be prepared and filed in this court.
REMANDED WITH DIRECTIONS.
All the Judges concur.